                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANTHONY K. WILLIAMS,

      Petitioner,                                   Case Number 18-cv-12804
                                                    Hon. Matthew F. Leitman
v.

DUNCAN MACLAREN,

     Respondent.
__________________________________________________________________/

        OPINION AND ORDER DENYING WITHOUT PREJUDICE
            THE MOTION FOR ORAL ARGUMENT (ECF #7)

      Petitioner filed a petition for writ of habeas corpus. Respondent filed an

answer to the petition. Petitioner has filed a motion for oral argument.

      A federal district court can grant oral argument in a habeas case where it

would assist in resolving the matters raised in the habeas petition. See e.g. Haskell

v. Berghuis, 695 F. Supp. 2d 574, 584 (E.D. Mich. 2010). Petitioner’s request for

oral argument is premature. The Court will reconsider petitioner’s motion once it

receives and reviews all of the pleadings and Rule 5 materials.

      IT IS HEREBY ORDERED that the motion for oral argument (ECF #7) is

DENIED WITHOUT PREJUDICE.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: July 8, 2019
                                          1
I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on July 8, 2019, by electronic means and/or ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764




                                        2
